Citation Nr: 0911705	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1969.  He died on September [redacted], 2003.  The Veteran was 
awarded the Vietnam Service Medal.  The appellant is the 
Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2005 for further development.

The November 2005 remand also included instructions for the 
RO to issue a statement of the case in regards to the 
appellant's claim for eligibility to Dependents Educational 
Assistance.  The RO issued the statement of the case (SOC) in 
March 2006.  The Board notes that the appellant did not file 
a substantive appeal (VA Form 9) in regards to the issue, 
within 60 days of receipt of the SOC, nor was it addressed at 
the appellant's Board Hearing in September 2006.  The Board 
finds that the issue is not before it.  38 C.F.R. § 20.200 
(2008).  In February 2009 written arguments, the appellant's 
representative listed this issue.  Such matter is referred to 
the RO for appropriate action.        


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death 
as non-Hodgkin's lymphoma.  

2.  At the time of the Veteran's death in September 2003, 
service connection was not in effect for any disability.   

3.   The Veteran's active duty service included "service in 
Vietnam" as defined by 38 C.F.R. § 3.313, which includes 
service in the waters offshore.   


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.312, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

Applicable law also provides that service in Vietnam during 
the Vietnam Era together with the development of Non-
Hodgkin's lymphoma manifested subsequent to such service is 
sufficient to establish service connection for that disease.  
38 C.F.R. § 3.313. 

A certificate of death on file shows that the Veteran died on 
September [redacted], 2003, at the age of 58.  The immediate cause of 
death was recorded as non-Hodgkin's lymphoma.  No other 
diseases were noted on the death certificate.

At the time of the Veteran's death, he was not service 
connected for any disability.  He had filed claims for 
service connection for non-Hodgkin's lymphoma and for 
leukemia.  Both claims were denied by way of a July 2003 RO 
rating decision.     

During this lifetime, the Veteran alleged that he was 
entitled to service connection for non-Hodgkin's lymphoma due 
to presumed Agent Orange exposure during his time spent in 
the Navy serving in the Gulf of Tonkin and in the South China 
Sea.  However, he did not allege that he actually served on 
land in Vietnam.  He stated that he was stationed aboard 
several ships that were off the coast.  The appellant, at her 
September 2006 Board hearing, stated that sometimes these 
ships would be within 100 miles of the Vietnam coast; and 
that the wind would carry the Agent Orange over the ships.  

The basis for the RO's denial was the fact that the VA has 
determined that in the absence of having set foot in Vietnam, 
service in the waters offshore does not constitute "service 
in the Republic of Vietnam."  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  

The Board notes that the Haas case dealt with "service in 
the Republic of Vietnam" as it relates to the presumption of 
herbicide exposure under 38 C.F.R. 
§ 3.307(a)(6).  Alternatively, since the Veteran's cause of 
death was non-Hodgkin's lymphoma, the appellant's case is 
also controlled by 38 C.F.R. § 3.313.  Moreover, in January 
2009, the Federal Circuit in the Haas case specifically noted 
that the definition of "service in Vietnam" in 38 C.F.R. § 
3.313 was different from that of "service in the Republic of 
Vietnam" in 38 C.F.R. § 3.307(a)(6).  

The Federal Circuit noted that in October 1990, the 
Department of Veterans Affairs ("DVA") defined "service in 
Vietnam" to include "service in the waters offshore, or 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam."  38 C.F.R. § 3.313.  
The Federal Circuit went on to note that "That language was 
similar to the language previously used to define 'service in 
the Republic of Vietnam,' but it differed in two subtle, but 
important respects.  First, 1990 regulation referred to 
'Service in Vietnam' rather than the statutory phrase 
'service in the Republic of Vietnam.'  Second, the placement 
of the comma before the word 'or' in the definition of 
'service in Vietnam' in the 1990 regulation, section 3.313, 
suggested that the requirement of visitation or duty in 
Vietnam applied to 'service in other locations,' but not to 
'service in the waters offshore.'  Section 3.311a [(1986)]  
used the word 'and' rather than 'or' and did not have a comma 
separating the reference to 'service in the waters offshore' 
and 'service in other locations,' which suggested that the 
requirement of visitation or duty in the Republic of Vietnam 
applied to both of those forms of extra-territorial 
service."  Id. at 1178.  

Moreover, the Federal Circuit noted the different legislative 
histories of  
§ 3.307(a)(6) and 3.313.  It noted that § 3.307(a)(6) 
addressed diseases that would be presumptively service 
connected based on the Veteran's exposure to herbicides.  
Since herbicides were only used on land, the Federal Circuit 
determined that the VA's "foot on land" requirement was a 
permissible interpretation of § 3.307(a)(6).  However, the 
Federal Circuit distinguished § 3.313 by noting that § 3.313 
"was not based on herbicide exposure, but on a CDC [Center 
for Disease Control] study of the occurrence of non-Hodgkin's 
lymphoma in different groups of Veterans, which was 
specifically found not to be related  to herbicide 
exposure."  It further noted that "Because the CDC study 
included Veterans who served exclusively aboard ships that 
traveled off the coast of Vietnam among the tested groups of 
Vietnam Veterans, it made sense for section 3.313 to include 
those Veterans as beneficiaries of the regulation."  Id. at 
1191-1192.  

The Federal Circuit discussed at length the "broader" 
definition of "service in Vietnam" and contrasted it to the 
"narrower" definition of "service in the Republic of 
Vietnam."  Finally, it noted that § 3.313 "was based on 
evidence of an association between non-Hodgkin's lymphoma and 
service in the Vietnam theater, including service aboard 
ships." Id. at 1185. [Emphasis added].  

The Board finds that 38 C.F.R. § 3.313 allows for presumptive 
service connection for non-Hodgkin's lymphoma in Veteran's 
who served aboard ships off the coast of Vietnam.  It is 
undisputed that the Veteran's cause of death was non-
Hodgkin's lymphoma and that he served aboard ship offshore of 
Vietnam.  As such, the Board finds that in giving the benefit 
of doubt to the appellant, service connection is warranted 
for the cause of the Veteran's death.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


